 



Exhibit 10.27 —

         
Chase
  Amendment to Credit Agreement   

This agreement is dated as of February 1, 2007, by and between U.S. Global
Investors, Inc. (the “Borrower”) and JPMorgan Chase Bank, N.A. (the “Bank”), and
its successors and assigns. The provisions of this agreement are effective on
the date that this agreement has been executed by all of the signers and
delivered to the Bank (the “Effective Date”).
WHEREAS, the Borrower and the Bank entered into a credit agreement dated June 3,
2005, as amended (if applicable) (the “Credit Agreement”); and
WHEREAS, the Borrower has requested and the Bank has agreed to amend the Credit
Agreement as set forth below;
NOW, THEREFORE, in mutual consideration of the agreements contained herein and
for other good and valuable consideration, the parties agree as follows:

1.   DEFINED TERMS. Capitalized terms not defined herein shall have the meaning
ascribed in the Credit Agreement.   2.   MODIFICATION OF CREDIT AGREEMENT. The
Credit Agreement is hereby amended as follows:

  2.1   From and after the date of this agreement, the provisions in the Credit
Agreement under section 3.5 captioned “Financial Reports” subsection “A” is
hereby amended to read as follows:

  A.   Within sixty (60) days after each quarterly period, publicly traded 10-Q
reports.

  2.2   From and after the date of this agreement, the provisions in the Credit
Agreement under section 3.5 captioned “C” and “D” are hereby deleted.     2.3  
From and after the date of this agreement, the provision in the Credit Agreement
under section 4.2 captioned “I. Current Ratio” is hereby deleted.

3.   RATIFICATION. The Borrower ratifies and reaffirms the Credit Agreement and
the Credit Agreement shall remain in full force and effect as modified herein.  
4.   BORROWER REPRESENTATIONS AND WARRANTIES. The Borrower represents and
warrants that (a) the representations and warranties contained in the Credit
Agreement are true and correct in all material respects as of the date of this
agreement, (b) no condition, act or event which could constitute an event of
default under the Credit Agreement or any promissory note or credit facility
executed in reference to the Credit Agreement exists, and (c) no condition,
event, act or omission has occurred, which, with the giving of notice or passage
of time, would constitute an event of default under the Credit Agreement or any
promissory note or credit facility executed in reference to the Credit
Agreement.

5.   FEES AND EXPENSES. The Borrower agrees to pay all fees and out-of-pocket
disbursements incurred by the Bank in connection with this agreement, including
legal fees incurred by the Bank in the preparation, consummation, administration
and enforcement of this agreement.   6.   EXECUTION AND DELIVERY. This agreement
shall become effective only after it is fully executed by the Borrower and the
Bank.   7.   ACKNOWLEDGEMENTS OF BORROWER. The Borrower acknowledges that as of
the date of this agreement it has no offsets with respect to all amounts owed by
the Borrower to the Bank arising under or related to the Credit Agreement on or
prior to the date of this agreement. The Borrower fully, finally and forever
releases and discharges the Bank and its successors, assigns, directors,
officers, employees, agents and representatives from any and all claims, causes
of action, debts and liabilities, of whatever kind or nature, in law or in
equity, of the Borrower, whether now known or unknown to the Borrower, which may
have arisen in connection with the Credit Agreement or the actions or omissions
of the Bank related to the Credit Agreement on or prior to the date hereof. The
Borrower acknowledges and agrees that this agreement is limited to the terms
outlined above, and shall not be construed as an agreement to change any other
terms or provisions of the Credit Agreement. This agreement shall not establish
a course of dealing or be construed as evidence of any willingness on the Bank’s
part to grant other or future agreements, should any be requested.

8.   NOT A NOVATION. This agreement is a modification only and not a novation.
Except for the above-quoted modification(s) the Credit Agreement, any loan
agreements, credit agreements, reimbursement agreements, security

1



--------------------------------------------------------------------------------



 



    agreements, mortgages, deeds of trust, pledge agreements, assignments,
guaranties, instruments or documents executed in connection with the Credit
Agreement, and all the terms and conditions thereof, shall be and remain in full
force and effect with the changes herein deemed to be incorporated therein. This
agreement is to be considered attached to the Credit Agreement and made a part
thereof. This agreement shall not release or affect the liability of any
guarantor of any promissory note or credit facility executed in reference to the
Credit Agreement or release any owner of collateral granted as security for the
Credit Agreement. The validity, priority and enforceability of the Credit
Agreement shall not be impaired hereby. To the extent that any provision of this
agreement conflicts with any term or condition set forth in the Credit
Agreement, or any document executed in conjunction therewith, the provisions of
this agreement shall supersede and control. The Bank expressly reserves all
rights against all parties to the Credit Agreement.

     THIS AGREEMENT REPRESENTS THE FINAL AGREEMENT OF THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OR PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

            Borrower:

U.S. Global Investors, Inc
      By:   /s/ Frank E. Holmes         Printed Name Frank E. Holmes       Title
Chief Executive Officer   

            Date Signed:        

BANK’S ACCEPTANCE
The foregoing agreement is hereby agreed to and acknowledged.

            Bank:

JPMorgan Chase Bank, N.A.
      By:   -s- John L. Dockendorf II [d49830d4983003.gif]       Printed Name
John L. Dockendorf II,        Title Vice President   

            Date Signed:  4/25/07    

2